141 Ga. App. 648 (1977)
234 S.E.2d 187
HOLBROOK
v.
HALPERN ENTERPRISES, INC.
53622.
Court of Appeals of Georgia.
Submitted March 8, 1977.
Decided March 18, 1977.
Robert D. Brooks, for appellant.
Jack N. Halpern, for appellee.
QUILLIAN, Presiding Judge.
Appellee filed suit for rent due under a contract against the appellant. After answering, the appellant filed a motion for summary judgment which was overruled. The case came on for trial at which the appellant did not appear. The trial judge struck the appellant's answer and entered judgment for appellee.
The appellant filed a motion for new trial and asserted that he did not receive notice. Appellant's attorney recited by affidavit that during the pendency of the suit he had moved offices; that he had given the U. S. Postal Service notice of the change of address; that he did not receive notice of the date of trial although notice was mailed by the clerk's office. The trial judge denied the motion and appeal followed. Held:
From the affidavit offered by appellant, notice was mailed by the clerk and nothing appears to show that the *649 clerk's office was informed as to the new address.
Even though the party himself may not have actual notice, if the requirements for giving notice are complied with, the provisions of CPA § 40 (c) (Code Ann. § 81A-140 (c); Ga. L. 1966, pp. 609, 653; 1967, pp. 226, 245; 1968, pp. 1104, 1108; 1976, p. 1677) are satisfied. Tallman Pools of Ga. v. Napier, 137 Ga. App. 500, 502 (1) (224 SE2d 426) and cits. The record here does not demand a finding contrary to that held by the trial judge. See Bragg v. Bragg, 225 Ga. 494, 496 (170 SE2d 29).
Judgment affirmed. Smith and Shulman, JJ., concur.